Dismissed and Opinion Filed August 7, 2017




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-00131-CV

           TSP OPERATIONS, LLC D/B/A THE STANDARD POUR, Appellant
                                     V.
                      WELLS FARGO BANK, N.A., Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-04243-A

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                 Opinion by Chief Justice Wright
       Appellant has appealed the trial court’s order dismissing its garnishment lawsuit. After

appellant filed its brief, we notified appellant by letter dated May 26, 2017, that the brief was

deficient and instructed appellant to file a corrected brief that complied with Rule 38 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. We warned appellant that this

appeal may be dismissed for failure to file a corrected brief within ten days. To date, appellant

has not filed a corrected brief.

       The Texas Rules of Appellate Procedure have unambiguous requirements for briefing.

TEX. R. APP. P. 38. Under the rules, an appellant is required to state concisely the complaint,

provide comprehensible, concise, and clear argument for why the complaint is rooted in fact and

in law, and cite and apply applicable law to the complaint being made along with record
references that are appropriate. TEX. R. APP. P. 38.1(f), (h), and (i); Bolling v. Farmers Branch

Indep. Sch. Dist., 315 S.W.3d 896 (Tex. App.—Dallas 2010, no pet.). Only when we are

provided with proper briefing may we discharge our responsibility to review the appeal and

make a decision that disposes of the appeal one way or the other. We are not responsible for

identifying possible trial court error. See Canton–Carter v. Baylor College of Medicine, 271
S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.). We have neither the duty nor

the right to perform an independent review of the record for facts favorable to a party’s position.

See Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 283–84 (Tex. 1994);

Strange v. Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied).

Nor are we responsible for doing the legal research that might support a party’s contentions. See

Canton–Carter, 271 S.W.3d at 931–32. This requirement is not fulfilled by simply making brief

conclusory statements unsupported by legal authority. See Valadez v. Avita, 238 S.W.3d 843,

845 (Tex. App.—El Paso 2007, no pet.); Bolling, 315 S.W.3d at 896.           Were we to do so, we

would be abandoning our role as judges and become an advocate for that party. Bolling, 315
S.W.3d at 895.

       When deciding whether an appellant’s brief is deficient, we do not adhere to any rigid

rule about the form of a brief. We do, however, examine every brief closely for compliance with

prescribed briefing rules, including specifically, Rule 38.1. TEX. R. APP. P. 38.1. If we can

conclude a brief complies with the Texas Rules of Appellate Procedure, we submit the appeal for

review and decision on the merits. If we cannot, we may dismiss the appeal as we are authorized

to do. TEX. R. APP. P. 42.3; Bolling, 315 S.W.3d at 895–96. In this case, we conclude that

appellant, although given the opportunity, has failed to comply with our briefing rules.

       Here, appellant’s brief fails to contain a table of contents that indicates the subject matter

of its issue. TEX. R. APP. P. 38.1(b). It also fails to contain an index of authority arranged

                                                –2–
alphabetically indicating the pages of the brief where the authorities are cited and a concise

statement of the case, the course of proceedings, and the trial court’s disposition of the case

supported by record references. TEX. R. APP. P. 38.1(c) and (d). Additionally, the brief does not

contain a concise statement of the facts supported by record references and the argument does

not contain appropriate citations to either authorities or the record. TEX. R. APP. P. 38.1(g) and

(i). Finally, the brief fails to include an appendix that contains the trial court’s judgment, the trial

court’s findings of fact and conclusions of law, if any, the text of any rule, regulation, ordinance,

statute, constitutional provision, or other law (excluding case law) on which the argument is

based, and the text of any contract or other document that is central to the argument. TEX. R.

APP. P. 38.1(k)(1)(a), (b) and (c). Without adequate briefing, especially the lack of support by

reference to the record and authorities, appellant is not entitled to judicial review. See TEX. R.

APP. P. 38.1(g), (i); Bolling, 315 S.W.3d at 895–96.

       Because appellant was given the opportunity to file an amended brief but has failed to do

so, we dismiss this appeal. See TEX. R. APP. P. 42.3(c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE



170131F.P05




                                                 –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TSP OPERATIONS, LLC D/B/A THE                      On Appeal from the County Court at Law
STANDARD POUR, Appellant                           No. 1, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-04243-A.
No. 05-17-00131-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Francis and Stoddart participating.
WELLS FARGO BANK, N.A., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Wells Fargo Bank, N.A. recover its costs of this appeal
from appellant TSP Operations, LLC d/b/a The Standard Pour.


Judgment entered August 7, 2017.




                                             –4–